Hirschberg, P. J.:
The defendant was charged with a violation of the provisions of section 1188 of the amended charter of the city of New York (Laws of 1901, chap. 466), in refusing permission to a sanitary inspector of the department of health to enter and examine the premises of the defendant' as to their sanitary condition. The papers on appeal state that the demurrer was overruled without, written order, and that the appeal is taken from the oral order so overruling the demurrer. Aside from the question of the validity of the act which the defendant is charged with transgressing,- and which is not considered, no authority for the practice adopted by the appellant is known to the court and none is furnished in the brief. The appeal should, therefore, be dismissed, but without costs. . - -
Jeers, Bure, Thomas and Garb, JJ., concurred.
.Appeal dismissed, without costs.